Brady, J.:
The money deposited in this case in lieu of an undertaking, was subject only to the decision of the appeal to which it related. When the court of appeals reversed the judgment the fund was released from all liens except those created by judgment or assignment. The plaintiffs not being judgment creditors could not stay the payment of it, and especially as it had been assigned by the depositor. The attempt to convert it into a security for the payment of the plaintiff’s debt has no precedent and cannot be sanctioned. Order affirmed with ten dollars costs and the disbursements of this appeal.
Davis, P. J., and Ingalls, J., concurred.
Order affirmed with $10 costs and disbursements.